PER CURIAM.
Where, as here, the defendant, as part of a plea bargain, acknowledged his responsibility for charges to be dismissed and agreed to make restitution to the victims of the dismissed charges, as well as the victims of the crimes upon which he pleaded guilty, a condition of probation requiring such complete restitution was properly imposed, see Crowder v. State, 334 So.2d 819 (Fla. 4th DCA 1976). Second, since the defendant was given an opportunity to be heard on the amount of restitution determined to be owing, see Miller v. State, 407 So.2d 959 (Fla. 4th DCA 1981); Goodson v. State, 400 So.2d 791 (Fla. 2d DCA 1981), and objected not to the amount, but to the propriety of the court requiring restitution on the dismissed charges, he will not now be heard to complain that the amount determined was wrong. See Pope v. State, 368 So.2d 676 (Fla. 1st DCA 1979).
Affirmed.